 COMMERCIAL WORKERS, DISTRICT UNION 227United Food and Commercial Workers InternationalUnion, District Union 227, AFL-CIO' and TheKroger Co. Case 9-CB-3871January 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn July 25, 1979, Administrative Law Judge JamesT. Youngblood issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs. TheCharging Party filed a motion to strike Respondent'sexceptions2and a brief in answer to Respondent'sexceptions and in support of the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent consistent herewith, and to adopt his recom-mended Order, as modified and set out in full below.The Administrative Law Judge found, and weagree, that Respondent Union violated Section8(b)(1)(A) and 8(b)(2) of the Act by: (1) demandingthe termination of John Holloway because he crossedand worked behind Respondent's picket line during aneconomic strike; and (2) subsequently processing agrievance demanding either Holloway's termination ora reduction in his wages. The General Counsel hasexcepted to the Administrative Law Judge's inadver-tent failure to provide a specific "Conclusion of Law"reflecting his finding that Respondent unlawfullyprocessed the Holloway grievance, and his failure toprovide a remedy for this violation. We find merit inthis exception and, accordingly, we shall make thenecessary modifications. The Charging Party hasexcepted to the Administrative Law Judge's failure toI The name of the Union herein has been changed to reflect the new nameresulting from the June 7, 1979, merger of Retail Clerks International Unionand Amalgamated Meatcutters and Butcher Workmen of North America.' The Charging Party has moved that the Board strike Respondent'sexceptions because. inter alia. they fail to set forth specifically the questions ofprocedure, fact, law, or policy to which exceptions are taken, and fail to notifythe Board of the grounds for Respondent's exceptions or the portions of therecord relied on in support of its position. Sec. 102.46(b) of the Board's Rulesand Regulations, Series 8, as amended, states that any exception which doesnot comply with the requirements of that section "may be disregarded."Although Respondent's exceptions do not comply fully with the requirementsof the rule, we have decided not to disregard them as they sufficientlydesignate the portions of the Decision Respondent claimed were erroneous.Rice Growers Association of California, 224 NLRB 663 (1976); cf. CarbonaMining Corporation. 198 NLRB 293 (1972).247 NLRB No. 23find that Respondent's Section 301 suit against it tocompel arbitration of the above-mentioned grievanceviolated the Act, and has requested that this violationbe remedied by an order directing Respondent towithdraw the suit and to reimburse it for legalexpenses incurred in defending that suit. We findmerit in this exception to the extent that we find theSection 301 suit violative of the Act; however, we denythe Charging Party's request for an award of legalexpenses for defending the Section 301 suit.The essential facts, as found by the AdministrativeLaw Judge and more fully set forth in his Decision,are as follows:John Holloway was hired in 1967 by the ChargingParty (hereinafter called the Company or Kroger) as atruckdriver, represented by the International Brother-hood of Teamsters.' In November 1977, during astrike by Respondent's members against the Compa-ny, Holloway agreed to transfer to a meatcutter'sposition in one of the Company's retail stores, andwithdrew his Teamsters membership.4On January 12,1978,' pursuant to an agreement between the parties insettlement of the strike, the Company laid off each ofits temporary replacements, including Holloway, andbegan to recall the striking employees. Approximately2 weeks after the strike ended, the Company deter-mined that it needed an additional meatcutter, andasked Holloway to return to work at one of itsLexington stores. Meat Merchandiser Rogers rehiredHolloway as an apprentice meatcutter with 18months' experience.Holloway's name appeared on the work schedulefor the workweek commencing on Monday, January30. Upon learning this fact on January 27, William R.Ballinger, Respondent's president, called RichardMetzgar, then Kroger's area personnel manager, anddemanded to know when the Company would get the"fucking scab" off the payroll. Metzgar respondedthat he did not know that Holloway was on thepayroll, but that Holloway would not have beenrehired unless all striking meatcutters in Lexingtonalready had been brought back to work. The Compa-ny's management determined that all striking employ-ees in Lexington had in fact been returned to work' The record indicates that the Company's truckdrivers in the Louisvillemarket area were represented by an unspecified local of the Teamsters. TheTeamsters is not involved in this dispute.' The record reveals that Holloway had been seeking this transfer since thespring of 1977. In January 1977, the Company closed its Lexington,Kentucky. warehouse, at which Holloway was employed, and reassigned itsdrivers to its facility in Louisville. This resulted in a 160-mile daily commutefor Holloway. Therefore, in the spring of 1977, Holloway sought to transfer toa meatcutter's position in one of the Company's Lexington stores. At thattime, he was informed that there were no openings. He renewed his request inthe fall of 1977, and was told that a position might be available afterThanksgiving.' Unless otherwise indicated, all dates hereinafter are in 1978.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the strike. At all times the Company has refusedBallinger's demand that Holloway be discharged.In late February, Ballinger requested from Metzgara list of the Company's new hires since the end of thestrike. Metzgar sent to Ballinger a computer-generatedlist of new hires, which contained their starting datesand rate of pay. Holloway's name, original date ofhire, and wage rate were entered by hand at thebottom of the list. Upon receiving the list and learningthat Holloway was classified as a meatcutter with 18months' experience, Respondent filed a grievancealleging that the Company violated the collective-bargaining agreement by so classifying Holloway.6Inresponse to the Company's request that Respondentsuggest an appropriate rate, Respondent stated thatHolloway should be classified as a meat clerk at thestarting part-time hourly rate of $3.25.' Respondentdemanded arbitration of this grievance and, upon theCompany's failure to respond to this demand, filedsuit under Section 301 of the Act to compel arbitra-tion.Based on the evidence above, the AdministrativeLaw Judge concluded that Respondent unlawfullydemanded Holloway's discharge because he engagedin the protected activity of crossing Respondent'spicket line during the strike. In reaching this conclu-sion, the Administrative Law Judge discredited Bal-linger's explanation that he was only concerned thatall striking Lexington area meatcutters had not yetbeen recalled. The Administrative Law Judge furtherconcluded that the filing of the grievance protestingHolloway's job classification and wage rate wasunlawful since it had been discriminatorily motivated.In so finding, the Administrative Law Judge relied onevidence that Ballinger never disavowed his expresseddesire that Holloway be discharged and on Metzgar'stestimony that Ballinger refused to discuss Holloway'spast experience with Metzgar or with Holloway.We agree with the Administrative Law Judge thatRespondent's demand that Holloway be dischargedviolated the Act. We also agree with his finding thatthe Holloway grievance violated Section 8(b)(1)(A)and (2) of the Act, as the record contains substantialevidence to support his conclusion that, in filing thegrievance, Respondent was not motivated by a desireArt. 10 of the agreement states:A. The employer agrees to consider past comparable experience in theretail food industry. The employee will receive the appropriate clerkstarting rate for the first twenty-one (21) days. Final adjustment as to jobclassification and rate of pay will be determined by the Employer, theemployee and the Union within twenty-one (21) days from the date ofhire. If agreement is not reached by all the parties, the employee will beterminated.B. The Employer shall notify the Union in writing of all newly hiredemployees including the starting rate of pay.C. New employees starting work on the same day will establish theirseniority by "picking numbers from a hat."As an apprentice meatcutter with 18 months' experience, Hollowayreceived 6.53 per hour.to protect the wage structure but, rather, to penalizeHolloway for his actions during the strike.' However,in so concluding, the Administrative Law Judge madeno findings as to the lawfulness of the Section 301 suitfiled by Respondent to compel arbitration of thedispute. We find that Respondent violated the Act bymaintaining this action. In Clyde Taylor, d/b/a ClydeTaylor Company,9 the Board established the generalprinciple that the filing of a civil lawsuit by anemployer or labor organization does not violate theAct. The Board reasoned that it "should accommo-date its enforcement of the Act to the right of allpersons to litigate their claims in court, rather thancondemn the exercise of such right as an unfair laborpractice.'"However, we have departed from thisstandard where a respondent brings the lawsuit inpursuit of an unlawful objective." In the instant case,in processing the Holloway grievance, Respondenthad as its unlawful objective retaliation against Hollo-way for crossing its picket line. Therefore, we findthat, by filing the Section 301 suit to compel arbitra-tion of this grievance, Respondent likewise violatedSection 8(b)(l)(A) and (2) of the Act.The Charging Party has further excepted to theremedy recommended by the Administrative LawJudge, and has requested that the Board orderRespondent to reimburse it for its expenses incurred indefending the Section 301 suit. We find no merit inthis exception. We believe that the misuse of thejudicial process in this instance does not rise to thelevel of significance found in Power Systems andGeorge A. Angle. In Power Systems, the employer filedsuit against a discharged employee for maliciousprosecution after the General Counsel refused to issuea complaint on the employee's charge that he had beendischarged in violation of the Act. Similarly, in GeorgeA. Angle, the employer filed suit against a dischargedemployee for malicious prosecution after a specialmaster of the Court of Appeals for the District ofColumbia found that the employee had not beenconstructively discharged by the employer. In bothcases, the Board held that, where an employer files acivil action against an individual in retaliation for or inan effort to restrain that individual from access to theBoard's processes, the employer violates Section' As previously noted, although the Administrative Law Judge found thatthe filing of the grievance was pretextual, he inadvertently failed to includethis finding in his Conclusions of Law. Therefore, the Administrative LawJudge's Conclusions of Law will be amended accordingly.'127 NLRB 103 (1960)."' Id. at 109.George A. Angle, 242 NLRB 744 (1979); Power Systems, Inc., 239 NLRB445 (1978), enforcement denied 101 LRRM 2978, 86 LC 11,450 (7th Cir.1979); United Stanford Employees Local 680. Service Employees InternationalUnion. AFL-CIO (The Leland Stanford Junior University). 232 NLRB 326(1977); Television Wisconsin. Inc., 224 NLRB 722, 779-780 (1976); Interna-tional Organization of Masters Mates and Pilots AFL-CIO (Cove TankersCorporation). 224 NLRB 1626 (1976), affd. 575 F.2d 896 (D.C. Cir. 1978).196 COMMERCIAL WORKERS, DISTRICT UNION 2278(a)(4) and (1) of the Act. In each case, in order tomake the individual employee whole for the unlawfulprosecution of these civil damage actions, the Boardordered the employer to reimburse the aggrievedemployee for all legal expenses incurred in defense ofthe suit."In those cases named above, the Board found thatthe employers used the legal process to directlypenalize employees for exercising Section 7 rights andto discourage others from exercising those rights.Moreover, the lawsuits had the actual effect ofinflicting on the individual employee substantial un-foreseen expenses, and gave rise to potentially sizabledamage awards against the individual. The threat ofsuch financial loss to an individual employee has amuch greater coercive effect on the assertion ofSection 7 rights by other employees than does the factthe Company here may incur expenses in defendingthe Section 301 suit. As the effect on employees'exercise of Section 7 rights in the instant case is notnearly as great as that found in Power Systems andGeorge A. Angle, we decline to provide the extraordi-nary remedy requested by the Charging Party.AMENDED CONCLUSIONS OF LAW1. The Kroger Co. is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and atall times material herein has been an employer withinthe meaning of Section 2(2) of the Act.2. United Food and Commercial Workers Interna-tional Union, District Union 227, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3. By crossing and working behind Respondent'spicket line, John Holloway engaged in protectedactivities within the meaning of and as guaranteed bySection 7 of the Act.4. By demanding that The Kroger Co. dischargeJohn Holloway because he crossed and worked behindRespondent's picket line, Respondent restrained andcoerced employees in the exercise of the rightsguaranteed them in Section 7 of the Act and therebyengaged in unfair labor practices within the meaningof Section 8(b)(l)(A) of the Act.5. By demanding that The Kroger Co. dischargeJohn Holloway because he crossed and worked behindRespondent's picket line, Respondent caused or at-" See also Liberty Mutual Insurance Co., 235 NLRB 1387 (1978),enforcement denied on other grounds 592 F.2d 595 (Ist Cir. 1979) (Boardordered employer to reimburse unlawfully discharged employee for litigationexpenses incurred in defending suit brought by employer to enforce anoncompetition clause); Baptist Memorial Hospital. 229 NLRB 45 (1977)(employer ordered to pay legal expenses of employee arrested for violatingillegal no-solicitation rule)." In par. I(b) of his recommended Order, the Administrative Law Judgeincluded a broad cease-and-desist order against Respondent. We find ittempted to cause The Kroger Co. to discriminateagainst John Holloway in violation of Section 8(a)(3)of the Act, and thereby engaged in unfair laborpractices within the meaning of Section 8(b)(2) of theAct.6. By filing a grievance under the collective-bargain-ing agreement between the parties to compel theCompany to discharge John Holloway or to reduce hiswages, which was filed in retaliation for his engagingin protected, concerted activities, and by filing suit tocompel arbitration of this grievance, Respondentrestrained and coerced employees in the exercise of therights guaranteed them in Section 7 of the Act andthereby engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act.7. By filing a grievance under the collective-bargain-ing agreement between the parties to compel theCompany to discharge John Holloway or to reduce hiswages, which grievance was filed in retaliation for hisengaging in protected concerted activities, and byfiling suit to compel arbitration of this grievance,Respondent caused or attempted to cause The KrogerCo. to discriminate against John Holloway in violationof Section 8(a)(3) of the Act, and thereby engaged inunfair labor practices within the meaning of Section8(b)(2) of the Act.8. The unfair labor practices described above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.AMENDED REMEDYWe have found that Respondent has engaged incertain unfair labor practices, and thus we shall orderit to cease and desist therefrom" and to take certainaffirmative action designed to effectuate the policies ofthe Act.We have found that Respondent demanded that theCompany discharge John Holloway because hecrossed Respondent's picket line during a strikeagainst the Company; that subsequently Respondentfiled a grievance seeking Holloway's discharge or areduction in his wages, which was brought in retalia-tion for his crossing the picket line; and that Respon-dent maintained a suit under Section 301 of the Act tocompel arbitration of its grievance. By such conduct,Respondent has discriminated against Holloway forhis exercise of the rights guaranteed him by Section 7unnecessary to impose such a broad order against Respondent. As theGeneral Counsel has not demonstrated that Respondent has a proclivity toviolate the Act, or that Respondent has engaged in such widespread oregregious misconduct as to demonstrate a general disregard for employees'fundamental statutory rights, a broad order is not warranted here. HickmotFoods. Inc.. 242 NLRB 1357 (1979). Accordingly, we will modify theAdministrative Law Judge's recommended Order by substituting narrowcease-and-desist language for the broad language used by the AdministrativeLaw Judge.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, and has restrained and coerced employeesof the Company in the exercise of the rights guaran-teed them in Section 7 of the Act. In order to dissipatethe effects of Respondent's unfair labor practices, weshall order Respondent to cease and desist fromprocessing its grievance seeking Holloway's dischargeor reduction in his wages and from prosecuting itsSection 301 suit to compel arbitration of that griev-ance. Furthermore, we shall order Respondent towithdraw both its grievance seeking Holloway's dis-charge or reduction in his wages and the Section 301suit which it filed to compel arbitration of thatgrievance. Finally, we shall order that Respondentnotify the Company that it has no objection to theCompany's employment of Holloway as a meatcutter.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,United Food and Commercial Workers InternationalUnion, District Union 227, AFL-CIO, Louisville,Kentucky, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Causing or attempting to cause The Kroger Co.to discharge John Holloway or any other employeebecause they crossed and worked behind Respondent'spicket line, or otherwise to discriminate againstemployees in violation of Section 8(a)(3) of the Act,because they engaged in activities protected by Section7 of the National Labor Relations Act.(b) Maintaining its grievance and demand forarbitration with regard to the job classification andwage rate of John Holloway, which was filed andmaintained because he crossed and worked behindRespondent's picket line.(c) Prosecuting its complaint, styled as Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, District Union 227, AFL-CIO v. The KrogerCompany, No. C78-0268-L(A) (W.D. Ky.), whichRespondent has filed and maintained against TheKroger Co. in an attempt to compel arbitration of itsunlawfully motivated grievance.(d) In any like or related manner restraining orcoercing employees of The Kroger Co. in the exerciseof rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Notify The Kroger Co. that it does not have anyobjections to Kroger's employment of John Hollowayas a meatcutter.(b) Withdraw its grievance and demand for arbitra-tion with regard to the job classification and wage rateof John Holloway, which was filed and maintainedbecause he crossed and worked behind Respondent'spicket line.(c) Withdraw its complaint, styled as AmalgamatedMeat Cutters and Butcher Workmen of North Ameri-ca, District Union 227, AFL-CIO v. The KrogerCompany, No. C78-0268-L(A) (W.D. Ky.), whichRespondent has filed and maintained against TheKroger Co. in an attempt to compel arbitration of itsunlawfully motivated grievance.(d) Post at its business offices and meeting placescopies of the attached notice marked "Appendix."'4Copies of said notice, on forms provided by theRegional Director for Region 9, shall, after being dulysigned by an official representative of Respondent, beposted by said Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members of Respondent arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Furnish to the Regional Director for Region 9,signed copies of said notice for posting by The KrogerCo., if willing, in places where notices to its employeesare customarily posted. Copies of said notice, to befurnished by the Regional Director, shall, after beingsigned by an official representative of Respondent, beforthwith returned to the Regional Director fordisposition by him.(f) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause TheKroger Co. to discharge John Holloway or anyother employee because they crossed and workedbehind our picket line or otherwise to discrimi-nate against employees because they engaged inactivities protected by Section 7 of the Act.WE WILL NOT maintain the grievance anddemand for arbitration with regard to the jobclassification and wage rate of John Holloway,which we filed and maintained because he crossedand worked behind our picket line.198 COMMERCIAL WORKERS, DISTRICT UNION 227WE WILL NOT maintain our complaint, styledas Amalgamated Meat Cutters and ButcherWorkmen of North America, District Union 227,AFL-CIO v. The Kroger Company, No. C78-0268-L(A) (W.D. Ky.), which we have filed andmaintained against The Kroger Co. in an attemptto compel arbitration of our unlawfully motivatedgrievance.WE WILL NOT in any like or related mannerrestrain or coerce employees of The Kroger Co.in the exercise of rights guaranteed in Section 7 ofthe Act.WE WILL notify The Kroger Co. that we haveno objection to its employment of John Hollowayas a meatcutter.WE WILL withdraw the grievance and demandfor arbitration with regard to the job classifica-tion and wage rate of John Holloway, which wefiled and maintained because he crossed andworked behind our picket line.WE WILL withdraw our complaint, styled asAmalgamated Meat Cutters and Butcher Work-men of North America, District Union 227, AFL-CIO v. The Kroger Company, No. C78-0268-L(A) (W.D. Ky.), which we have filed andmaintained against The Kroger Co. in an attemptto compel arbitration of our unlawfully motivatedgrievance.UNITED FOOD AND COMMERCIAL WORK-ERS INTERNATIONAL UNION, DISTRICTUNION 227, AFL-CIODECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge: Thiscase was heard in Lexington, Kentucky, on November 28,1978. The complaint, which issued on June 26, 1978, allegesthat on or about January 27, 1978, Amalgamated MeatCutters and Butcher Workmen of North America, DistrictUnion 227, AFL-CIO (herein called Respondent or TheUnion), caused or attempted to cause The Kroger Co.(herein Kroger) to discharge and/or reduce the wages of itsemployee John Holloway because he worked for Krogerduring a strike which Respondent conducted against Krogerin violation of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended, Respondent filed ananswer admitting the jurisdictional allegations of the com-plaint, that it is a labor organization within the meaning ofSection 2(5) of the Act, and that William A. Ballinger ispresident of the Union and an agent of Respondent acting onits behalf within the meaning of Section 2(13) of the Act, butotherwise denying the commission of any unfair labor' The record reflects that because of special features and because a K-Manstore had closed Kroger's business had picked up.practices. All parties were present at the hearing and filedpost-trial briefs which have been duly considered.Upon the entire record, due consideration of the briefsfiled by counsel, and my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE CHARGING PARTYKroger, the Charging Party, an Ohio corporation, isengaged in the retail sale of groceries throughout variousStates of the United States, including its Lexington, Ken-tucky, facility involved herein.During the past 12 months Kroger purchased andreceived goods and materials valued in excess of $50,000which were shipped directly to its Lexington, Kentucky,facility from points outside the State of Kentucky. Duringthe same period Kroger derived gross revenue in excess of$500,000.It is admitted, and I find, that Kroger is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union admits, and I find, that it is a labororganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESJohn Holloway has worked for Kroger for approximately11 years. The first 10 years of his employment Hollowaydrove a meat truck, working out of Kroger's Lexingtonsubstation. In January 1977 Kroger closed its Lexingtonsubstation, and Holloway, a resident of Lexington, had tomake a 160-mile commute to Louisville each day. Because ofthis arduous round trip, in the spring of 1977 Hollowayasked Meat Merchandiser Rogers about obtaining a transferas a meatcutter into one of the Lexington area stores. Rogersinformed Holloway that at the time he did not have anythingavailable. Later in the fall Holloway again asked Rogersabout a transfer, and he was informed that they couldprobably use him after Thanksgiving.On November 20, 1977, negotiations between the Unionand Kroger broke down and a strike began among the 3,500bargaining unit employees at the Kroger retail stores.Shortly thereafter, Rogers contacted Holloway and toldHolloway that he needed him to work and that he wouldhave to cross a picket line. After securing a withdrawal cardfrom the Teamsters' Union, around November 30, 1977,Holloway began working as an assistant meatcutter toRogers in Lexington. He worked continuously until thestrike ended on January 12, 1978. At that time, pursuant toan agreement between the Union and Kroger, all temporaryemployees hired during the strike were laid off and allstriking employees were recalled. In January 1978 Rogerscontacted Holloway and informed him that the Companywas in need of his services.' Holloway was rehired by the199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany as a meatcutter on January 30, 1978. BecauseHolloway had some prior experience as a meatcutter, Rogershired him as having 18 months' experience.Several days prior to January 30, 1978, Holloway's nameappeared on the work schedule showing him working as ofJanuary 30, 1978. According to Union President Ballinger,this fact was brought to his attention on January 27 by theunion steward. An employee by the name of John Ferristhought he should be working the hours that Holloway wasscheduled and he made a complaint to the union steward.The steward in turn contacted Ballinger. It is clear thatBallinger was well aware that Holloway had workedthroughout the strike.2After his conversation with the union steward, Ballingercalled Richard Metzgar, the then personnel manager ofKroger's Louisville division, which covers the Lexingtonstores.'According to Metzgar, when Ballinger called him onJanuary 27, 1978, Metzgar was at home because of a 2-dayblizzard and he could not get to work. He stated thatBallinger was very upset about the John Holloway situationand wondered when we were going to get the "fucking scab"off of our payroll. Metzgar informed him that he did notknow he was on the payroll but if he were on the payroll hewas sure that all the striking meatcutters had been calledback to work or he would not be there. Metzgar said thatBallinger wanted Holloway to go because he had workedduring the strike "and he was to be gone." When Metzgarwould not make the decision, Ballinger threatened to go overhis head and said he would call Charles White, vicepresident of the Louisville division. Because White had aprivate number, Metzgar told Ballinger that he would callWhite and have White call Ballinger. Metzgar then calledWhite and related to White what Ballinger had said to himand asked White to call Ballinger.Charles White testified that he called Ballinger aroundJanuary 27, 1978, while he was at home because of theblizzard. He testified as follows:Ballinger said to me that he wanted to know why aHolloway was working in Lexington. At that point I'mnot too knowledgeable really as [to] who Holloway isother than Metzgar told me that he was working inLexington. And I said, "Well he's an employee, we'vehired him and he's working." And Bob told me thathe's a "scab" and I said, "I know nothing about thatother than the only response that I have is that we willhire the work force, we'll employ the people."He told Ballinger that he would check through Metzgar tomake sure that the entire work force in Lexington was atwork, in accordance with their strike agreement. As Iunderstand the Union's position, there is no contention thatthe Company did not recall, on the basis of seniority, all ofthe strikers.Ballinger testified that his complaint on January 27, 1978,dealt primarily with the fact that there was a breach ofcontract in that a new hire or rehire was taking hours awayfrom present employees. Later on in his testimony, Ballingertestified that he was aware that Holloway had worked' In addition to Ferris, one other employee named Harvey Durrum filed asimiliar grievance. Both of these grievances were ultimately resolved.' Metzgar no longer works for Kroger: he is now employed by Super FoodService Corporation.during the strike, and that he was concerned also that theyhad rehired someone who had worked during the strikebecause he did not know that Kroger had opened all of thestores and that all the strikers were back at work. ThusBallinger gave two separate reasons for requesting thedischarge of Holloway, the latter reason being that theemployees in the Lexington markets had not been recalled,therefore they should not be hiring new people. The firstreason was that the Company had hired new people whenolder employees in the store were not getting proper hours.On cross-examination Ballinger was asked:Q. And when you talked to Metzgar, you told himthat you had not been notified that they had rehiredanyone who had worked during the strike. Isn't thatright?A. Yes, sir.Q. Now, someone who works during the strike is bydefinition a "scab," are they not?A. Yes, sir that's what the courts have ruled.The Company refused to comply with the Union'srequest, and Holloway is currently employed as the headmeatcutter in the Nicholasville, Kentucky, Kroger store.Sometime in February 1978 Ballinger contacted Metzgarand requested a list of separation and new hires since workbegan in January 1978. On March 6, 1978, Metzgar, byletter, sent Ballinger the requested information and informedBallinger that the computer listing covered only new hiresand they had manually added the name of John Holloway.4In this letter, Metzgar tells Ballinger that he informed MaxStuckwish, the business agent of the Union, on February 28,1978, that Holloway's date of hire was January 30, 1978, andthat he was classified as an 18-month apprentice, thus givinghim credit for his previous experience.On March 9, 1978, by letter, Ballinger informed Metzgarthat a grievance existed and that the resolution of thatgrievance must be the termination of John Holloway.Ballinger also protested that Holloway was not on the newhire list until March 6, 1978, that he had been hired makingmore than the normal starting rate of pay, and that theywere objecting as they felt this was a violation of the newportion of their agreement plus the old experience clause. Heindicated that he was assuming that the John Hollowaygrievance was in its third step and that he expected a replywithin the next week or they will be forced to arbitrate.On March 16, 1978, Metzgar responded by informingBallinger that it was apparent from his letter that he did notagree to the 18-month apprentice rate for John Hollowayand requested what rate he recommended. On March 23,1978, Ballinger responded to Metzgar's letter stating that hewas in receipt of that letter concerning Holloway and that hecould not agree on anything more than the starting part-timerate of pay and a clerk's classification for John Holloway.'Ballinger further stated that if Metzgar did not agree thatthey would continue onto arbitration. Metzgar did notrespond to this letter, and the Union filed a Section 301 suitseeking compulsory arbitration of their grievance.' Metzgar explained that the computer missed Holloway because he wasreally not a new employees but was a transfer.' Apparently at this point Ballinger had given up the request for thetermination of Holloway.2(X) COMMERCIAL WORKERS, DISTRICT UNION 227It is the contention of the General Counsel that, whenBallinger requested on January 27, 1978, that Holloway bedischarged because of his working for Kroger during thestrike and crossing the Union's picket line and becoming a"fucking scab," the Union violated Section 8(b)(1)(A) and(2) of the Act.On the other hand, the Union contends that it did nothingmore than seek enforcement of its rights under the newagreement. Thus, it argues that it was merely seeking to haveHolloway's prior experience clarified. As the Union neveragreed to Holloway's rate of pay, pursuant to article article106 of the agreement, Holloway should be terminated or atleast his hours should be reduced.Discussion and ConclusionBallinger never specifically denied having referred toHolloway in his conversations with Metzgar and White as a"fucking scab." Ballinger testified that he knew that Hollo-way had crossed and worked behind the Union's picket lineduring the strike and he admitted that he was seeking thetermination of Holloway. Both Metzgar and White testifiedthat Ballinger demanded the discharge of the scab Holloway,and there is nothing in their testimony to indicate at the timeof the call on January 27, 1978, that Ballinger wasattempting to enforce any contract right. Accepting thecredible testimony' of both Metzgar and White, it is quiteclear that Ballinger's only concern was that Holloway, a"fucking scab," was working at Kroger. While Ballinger'sfeelings in this regard might be justified because Hollowayhad crossed and worked behind Respondent's picket line,this does not give Respondent a right to violate Holloway'sprotected right to refuse to corss a picket line or to cross apicket line as guaranteed by Section 7 of the Act. Theattempt to cause his discharge, or otherwise affect hisemployment, for that reason is clearly a violation of Section8(b)(1)(A) and (2) of the Act, and I so find.The General Counsel also argues that the grievance whichwas filed on March 9, 1978, was a pretext to mask thecontinuing discriminatory motive for seeking Holloway'sdischarge. In this regard it is noted that Ballinger neverdisavowed his sentiments as expressed on January 27, 1978,that Holloway was a "fucking scab." Ballinger also testifiedthat he was concerned over Holloway's rate of pay. Hisgrievance filed on March 9, 1978, also complains aboutHolloway's rate of pay. Thus, Ballinger states that the newportion of the contract dealing with "past comparableexperience" and the old clause of the contract whichrequired the Employer to consider prior experience inarriving at a new employee's pay were violated because hewas never given this information by Kroger. However,Ballinger's good faith in this regard is questionable, particu-larly as Metzgar credibly testified that he offered to show'Art. 10 reads as follows:A. The employer agrees to consider past comparable experience in theretail food industry. The employee will receive the appropriate clerkstarting rate for the first twenty-one (21) days. Final adjustment as to jobclassification and rate of pay will be determined by the Employer, theemployee and the Union within twenty-one (21) days from the date ofhire. If agreement is not reached by all the parties, the employee will beterminated.B. The employer shall notify the Union in writing of all newly hiredemployees including the starting rate of pay.and discuss with Ballinger Holloway's past comparableexperience, and Ballinger indicated that he did not want tosee it. Moreover, as pointed out by the General Counsel, atno time did Ballinger question Holloway concerning hisprior experiences.Under all the circumstances, and particularly as Ballingernever disavowed that he wanted Holloway, the "fuckingscab," discharged, it is my conclusion that the filing and theprocessing of the grievance is simply a subterfuge andpretext to cover up the real reason why the Union isrequesting Holloway's termination, that is, he crossed andworked behind its picket line. Therefore, it is my conclusionthat by processing the grievance demanding Holloway'stermination or a reduction in his wages, Respondent is inviolation of Section 8(b)(l)(A) and (2) of the Act, and I sofind.IV. THE EFFECT OF THE UNFAIR lABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurring inconnection with the operations of the Kroger Company.have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYAs I have found that Respondent has violated the Act, Iwill recommend that Respondent cease and desist therefromand take certain affirmative action designed to effectuate thepolicies of the Act.As I have found that Respondent unlawfully demandedthe termination of John Holloway because he crossed andworked behind Respondent's picket line in violation ofSection 8(b)(1)(A) and (2) of the Act, I will recommend thatRespondent be required to notify the Kroger Company thatit will not object to the employment of John Holloway as ameatcutter.CONCI.USIONS OF LAW1. The Kroger Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and at alltimes material herein has been an employer within themeaning of Section 2(2) of the Act.2. Amalgamated Meat Cutters and Butcher Workmen ofNorth America, District Union 227, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. By crossing and working behind Respondent's picketline, John Holloway engaged in protected activities withinthe meaning of and as guaranteed by Section 7 of the Act.C. Newemployeesstarting work on the same day will establish theirseniority by "picking numbers from a hat."Specifically, I accept Metzgar's testimony because he is a disinterestedwitness in that he no longer works for the Kroger Company. The testimony ofboth Metzgar and White was straightforward and had a ring of truth.Therefore, to the extent that there is any discrepancy between the testimony ofMetzgar and White and that of Ballinger, I credit both Metzgar and Whiteover Ballinger201 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By demanding that the Kroger Company dischargeJohn Holloway because he crossed and worked behindRespondent's picket line, Respondent restrained and coercedemployees in the exercise of the rights guaranteed them inSection 7 of the Act and thereby engaged in unfair laborpractices within the meaning of Section 8(b)(l)(A) of theAct.5. By demanding that the Kroger Company dischargeJohn Holloway because he crossed and worked behindRespondent's picket line, Respondent caused or attemptedto cause the Kroger Company to discriminate against JohnHolloway in violation of Section 8(a)(3) of the Act, andRespondent therefore engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) of the Act.6. The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from Publication.]202